United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2515
                                 ___________

Eric Castaneira,                        *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
       v.                               *   District Court for the
                                        *   District of South Dakota.
Mary Lou Jorgensen, as individual       *
member of the Board of Charities        *       [UNPUBLISHED]
and Corrections; Daniel J. Nichols,     *
as individual member of the Board of *
Charities and Corrections; Scott A.     *
Abdallah, as individual member of       *
the Board of Charities and Corrections; *
Robert D. Hofer, as individual member *
of the Board of Charities and           *
Corrections; Ted J. Pins, as individual *
member of the Board of Charities and *
Corrections; James D. Sheridan, as      *
individual member of the Board of       *
Charities and Corrections; John Doe,    *
other unknown,                          *
                                        *
             Appellees.                 *

                                 ___________

                        Submitted: March 6, 2003
                            Filed: March 13, 2003
                                 ___________
Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      South Dakota inmate Eric Castaneira appeals the district court’s1 dismissal
without prejudice of his 42 U.S.C. §§ 1983 and 1985 action. After de novo review,
see Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999), we
affirm for the reasons stated in the district court’s order.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable John E. Simko, United States Magistrate Judge for the District
of South Dakota, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
                                        -2-